      Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Bryant Jones,                                                  Civ. Action #:
 Individually and on behalf of all others similarly situated,
                                                                         COMPLAINT
                                       Plaintiff,                 (Collective and Class Action)
                -v-

 New York Health Care, Inc.,                                    Jury Trial Demanded

                                       Defendant.

       Plaintiff Bryant Jones (“Plaintiff” or “Jones”), on behalf of himself and all others
  similarly situated, by Abdul Hassan Law Group, PLLC, his attorney, complaining of the
  Defendant New York Health Care Inc, (“Defendant” or “NYHC”), respectfully alleges as
  follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges on behalf of himself, and other similarly situated current and former
   employees who worked for the Defendant and who elect to opt into this action pursuant to
   the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 216 (b), that he and they are: (i)
   entitled to unpaid wages from Defendant for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times the regular rate for each and all such
   hours over forty in a week; and (ii) entitled to maximum liquidated damages and attorneys’
   fees pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C.
   §§ 216(b).


2. Plaintiff complains on behalf of himself and a class of other similarly situated current and
   former hourly employees who worked for the Defendant, pursuant to the Fed. R. Civ. Proc.
    23, that he and they are: (i) entitled to unpaid overtime wages from Defendant for working
    more than forty hours in a week and not being paid an overtime rate of at least 1.5 times the
    regular rate for each and all such hours over forty in a week; (ii) entitled to unpaid wages for
    working and not being paid at a rate of at least the NYS applicable minimum wage rate for
    each and all hours worked in a week; and (iii) entitled to unpaid wages for working spread



                                                    1
      Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 2 of 13




    of hours of more than ten hours a day and not being paid an additional hour of pay for each
    such day; and (iv) entitled to costs and attorney’s fees, pursuant to the New York Minimum
    Wage Act (“NYMWA”), N.Y. Lab. Law §§ 650 et seq., (“NYLL”) including NYLL § 663,
    and the regulations thereunder – 12 NYCRR § 142-2.2, 2.4.


3. Plaintiff and the class members are also entitled to recover compensation for not receiving
   wage notices and statements required by NYLL 195, under Article 6 of the New York Labor
   Law, and attorneys’ fees pursuant to Section 198 of the New York Labor Law.


                          JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claims under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
7. Plaintiff Bryant Jones (“Plaintiff” or “Jones”) is an adult, over eighteen years old, who
   currently resides in Queens County, New York.


8. Upon information and belief and all times relevant herein, New York Health Care Inc
   (“NYHC”) was a New York for-profit business corporation with a place of business located
   at 369 East 149 Street, Bronx, NY 10455 where Plaintiff was employed.

9. Upon information and belief and at all times relevant herein, Defendant controlled the
   employment of Plaintiff and was responsible for hiring, firing, scheduling, controlling,
   managing, supervising, and record- keeping as to plaintiff’s employment, among other


                                                 2
       Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 3 of 13




   employment functions.

10. Upon information and belief, Defendant owned and operated several places of business
   within New York City.


11. At all times relevant herein, Plaintiff was employed by Defendant.


                       STATEMENT OF FACTS
12. Upon information and belief, and at all relevant times herein, Defendant was involved in the
   business of providing health care services. http://nyhc.com/


13. Upon information and belief and at all times relevant herein, Defendant employed
   approximately more than 500 employees at any given time and during the class periods.

14. At all times relevant herein, Plaintiff was employed by Defendant from on or about April 13,
   2015 to on or about September 18, 2020.

15. Upon information and belief, and at all times relevant herein, Plaintiff was employed as a
   manual worker doing a variety of physical and repetitive tasks including, lifting, packing,
   filing, driving, etc. throughout his workday.

16. At all times relevant herein Plaintiff was paid at a regular rate of $11-$13 an hour, at separate
   times during his employment with Defendants – Plaintiff was not paid at a rate of at least the
   applicable NYS minimum wage rate for workers in New York City, for the years 2018, 2019,
   and 2020.

17. At all times relevant herein, Plaintiff was paid at his straight regular rate for all hours worked
   including his overtime hours (hours over 40 in a week) worked, for all weeks during his
   employment with Defendant. For example, for the bi-weekly pay period ending June 12,
   2020, Plaintiff worked at least 108 hours and was paid at his straight regular rate of $13 an
   hour for each and all of these 108 hours. These examples are reflective of Defendant’s
   payment pattern throughout Plaintiff’s employment with it.




                                                   3
       Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 4 of 13




18. At all times relevant herein, Plaintiff worked about 54-60 hours each week for Defendant,
   five days a week.

19. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day
   for each day each week during his employment with Defendants.

20. A more precise statement of the hours and wages will be made when Plaintiff obtains the
   wage and time records Defendant was required to keep under the FLSA and NYLL. Accurate
   copies of Plaintiff’s wage and time records that Defendant was required to keep pursuant to
   29 USC § 211, 29 CFR § 516 and NYLL § 195, 12 NYCRR § 142.2-6 are incorporated
   herein by reference.

21. At all relevant times herein and for the time Plaintiff was employed by Defendant, Plaintiff
   worked more than forty (40) hours a week, during his employment with Defendant.

22. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his regular rate
   of pay and at least 1.5 times the applicable NYS minimum wage rate for all hours worked in
   excess of forty hours each week.

23. At all times relevant herein, Plaintiff and the putative class members were not paid at a rate
   of at least the NYS applicable minimum wage rate for each and all hours worked in a week
   for each week during their employment with Defendant.

24. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL § 195(1).

25. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL § 195(3) – the statements provided to Plaintiff did not contain the hours
   worked by Plaintiff in a week, nor all wages earned, among other deficiencies.

26. The violations complained of herein were also suffered by putative class members.


27. Upon information and belief and at all times relevant herein, Defendant had annual revenues


                                                  4
      Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 5 of 13




   and/or expenditures in excess of $500, 000. Plaintiff references and incorporates herein,
   accurate copies of records of Defendant’s business volume and revenues as well as business
   operations and commerce that Defendant was required to keep and maintain under the FLSA
   including under 29 CFR 516.

28. Upon information and belief and at all times relevant herein, Defendant conducted business
   with companies outside the State of New York.

29. Upon information and belief, and at all times relevant herein, Defendant and Plaintiff
   conducted business with insurance companies outside the State of New York.

30. At all times applicable herein and upon information and belief, Defendant utilized the goods,
   materials, and services through interstate commerce such as medical and other essential
   equipment and supplies.


31. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

32. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

33. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the State of New York.

34. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, electronic mail, the
   internet and telephone systems.

35. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

36. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that she could seek enforcement of such rights through the government enforcement


                                                 5
       Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 6 of 13




   agencies.

37. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
               FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Overtime)
38. Plaintiff alleges on behalf of himself and all others similarly situated who opt into this action
   pursuant to 29 U.S.C. § 216(b), and incorporates by reference the allegations in paragraphs 1
   through 37 above as if set forth fully and at length herein.


39. The named Plaintiff has consented to be part of this action by the filing of this action on his
   behalf and with his consent.


40. The FLSA cause of action is brought as a collective action on behalf of the named Plaintiff
   and all others who are/were similarly situated and who file consents to opt-in to the action.


41. The class of similarly situated individuals as to the FLSA cause of action is defined as
   current and former hourly employees of Defendant, and who 1) worked more than forty
   hours in a week, within at least the three-year period, preceding the filing of this complaint;
   and 2) were not paid at an overtime rate of at least 1.5 times their regular rate for each and all
   hours worked in excess of forty hours in a week as also explained above.

42. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 500 members of the class during the class period.

43. The class definition will be refined as is necessary, including after discovery if necessary.

44. At all times relevant to this action, Plaintiff and all those similarly-situated, were employed
   by Defendant within the meaning of the FLSA – 29 U.S.C 201 et Seq.




                                                  6
       Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 7 of 13




45. Upon information and belief, and at all times relevant to this action, Plaintiff and all those
   similarly similarly-situated, were engaged in commerce and/or in the production of goods for
   commerce and/or Defendant constituted an enterprise(s) engaged in commerce within the
   meaning of the FLSA including 29 U.S.C. §§ 207(a).

46. Upon information and belief and at all times relevant herein, Defendant transacted commerce
   and business in excess of $500,000.00 annually or had revenues and/or expenditures in
   excess of $500,000.00 annually.

47. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff, and all
   those similarly similarly-situated as class members, overtime compensation at rates not less
   than 1.5 times their regular rate of pay for each and all hours worked in excess of forty hours
   in a work week, in violation of 29 U.S.C. § 207.


                                 Relief Demanded
48. Due to Defendant’s FLSA violations, Plaintiff, and all those similarly-situated, are entitled to
   recover from Defendant, their unpaid overtime wage compensation, plus maximum
   liquidated damages, attorney’s fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                    NYLL 650 et Seq. (Unpaid Overtime + Min. Wage + SOH)

49. Plaintiff alleges on behalf of herself and all others similarly situated as class members, and
   incorporates by reference the allegations in paragraphs 1 through 47 above as if set forth
   fully and at length herein.

                               CLASS ALLEGATIONS
50. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.


51. The class of similarly-situated individuals as to the overtime cause of action under the NYLL
   is defined as current and former hourly employees of Defendant, and who: 1) were employed
   by Defendant within the State of New York; 2) worked more than forty hours in a week,


                                                  7
       Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 8 of 13




   within at least the six-year period, preceding the filing of this complaint; and 3) were not paid
   at an overtime rate of at least 1.5 times their regular rate and 1.5 times the applicable NYS
   minimum wage rate for each and all hours worked in excess of forty hours in a week as also
   explained above.

52. The class of similarly-situated individuals as to the minimum wage cause of action under the
   NYLL is defined as current and former hourly employees of Defendant: 1) who worked for
   Defendant within New York State; 2) were not paid at a rate of at least the NYS applicable
   minimum wage rate for each hour worked; during the six-year period prior to the filing of
   this action, to entry of judgment in this case (the "Class" and "class period", respectively).

53. The class of similarly-situated individuals as to the spread of hours cause of action under the
   NYLL is defined as current and former hourly employees of Defendant: 1) who worked for
   Defendant within New York State; 2) were not paid an extra hour of pay for each day that
   they worked a spread of hours in excess of 10 hours; during the six-year period prior to the
   filing of this action, to entry of judgment in this case (the "Class" and "class period",
   respectively).

54. The class definition will be refined as is necessary, including after discovery if necessary.

55. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 500 members of the class during the class period.

56. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.

57. There are questions of law or fact common to the class – (a) whether the putative class was
   paid at least 1.5 times the applicable regular rate and 1.5 times the applicable NYS minimum
   wage rate for all hours in excess of forty in a week; (b) whether Defendant failed and/or
   refused to pay Plaintiff and putative class members at a rate of at least the NYS applicable
   minimum wage rate for each hour worked in a week; and (c) whether Defendant failed and/or
   refused to pay Plaintiff and putative class members an additional hour of pay for each day in



                                                  8
       Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 9 of 13




   which they worked a spread of hours of more than 10 hours a day.

58. Upon information and belief, the claims of the representative party are typical of the claims
   of the class.

59. The representative party will fairly and adequately protect the interests of the class.

60. The Defendant has acted or refused to act on grounds generally applicable to the class,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with
   respect to the class as a whole.


61. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy - particularly in the context of wage and hour litigation where individual
   Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
   against corporate Defendants and in light of the large number of putative class members.


62. At all times relevant to this action, Plaintiff and all those similarly situated as class members,
   were employed by Defendant within the meaning of the New York Labor Law, §§ 2 and 651
   and the regulations thereunder including 12 NYCRR § 142.

63. At all times relevant herein, Defendant failed to pay and willfully failed to pay Plaintiff and
   all those similarly-situated as class members, overtime compensation at rates not less than
   1.5 times their regular rate of pay for each and all hours worked in excess of forty hours in a
   work week, in violation of the New York Minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law §§ 650 et seq.; 12 NYCRR § 142-2.2.

64. At all times relevant to this action, Plaintiff and the putative class members worked a spread
   of hours of more than ten (10) hours in a day for some or all days but Defendant failed to pay
   plaintiff and the putative class members an additional hour of pay for each such day in
   violation of the New York Minimum Wage Act, New York Labor law § 650 et seq.,
   including 12 NYCRR § 142-2.4.

65. At all times relevant to this action, Plaintiff and the putative class members worked for



                                                  9
      Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 10 of 13




   Defendant but Defendant failed to pay plaintiff and the putative class members at an hourly
   rate of at least the NYS applicable minimum wage rate for each hour worked, in violation of
   the New York Minimum Wage Act, New York Labor law § 650 et seq., including 12
   NYCRR § 142-2.1.


                                 Relief Demanded
66. Due to Defendant’s NYLL overtime violations, Plaintiff, and all those similarly-situated, are
   entitled to recover from Defendant, their unpaid overtime, minimum wage, and spread of
   hours compensation, maximum liquidated damages, prejudgment interest, attorney’s fees,
   and costs of the action, pursuant to NYLL § 663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                                 NYLL § 190, 191, 193, 195 and 198
67. Plaintiff alleges on behalf of himself and all others similarly situated as class members, and
   incorporates by reference the allegations in paragraphs 1 through 66 above as if set forth
   fully and at length herein.


                                     CLASS ALLEGATIONS
68. Plaintiff sues on his own behalf and on behalf of a class of persons under Rule 23(a), (b)(2)
   and (b)(3) of the Federal Rules of Civil Procedure.


69. The class of similarly-situated individuals as to the cause of action for NYLL 195(1) and
   NYLL 195(3) violations is defined as current and former hourly employees of Defendant
   who: 1) were not provided with the notice(s) required by NYLL 195(1), or 2) were not
   provided with the statement(s) required by NYLL 195(3).


70. The class includes but is not limited to employees who did not receive wage statements,
   employees who received wage statements but whose wage statements did not reflect all hours
   worked or all wages earned, and employees who did not receive the required wage notices
   setting forth the regular and overtime rate of pay among other information.




                                                 10
      Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 11 of 13




71. The class definition will be refined as is necessary, including after discovery if necessary.

72. Although the precise number of putative class members is unknown, and facts on which the
   calculation of that number is based are presently within the sole control of Defendant, upon
   information and belief, there are over 500 members of the class during the class period.

73. Upon information and belief, the putative class is so numerous that joinder of all members is
   impracticable.

74. Upon information and belief, there are questions of law or fact common to the class – (a)
   whether Defendant failed to provide Plaintiff with the notice(s) required by NYLL 195(1),
   and (b) whether Defendant failed to provide Plaintiff and the putative class with the
   statement(s) required by NYLL 195(3).

75. Upon information and belief, the claims of the representative party are typical of the claims
   of the class.

76. The representative party will fairly and adequately protect the interests of the class.

77. The Defendant has acted or refused to act on grounds generally applicable to the class,
   thereby making appropriate final injunctive relief or corresponding declaratory relief with
   respect to the class as a whole.

78. There are questions of law and fact common to the class which predominate over any
   questions solely affecting individual members of the class, including:

 (a) whether Defendant failed to provide Plaintiff with the notice(s) required by NYLL 195(1),
      and whether Defendant failed to provide Plaintiff and the putative class with the
      statement(s) required by NYLL 195(3).


79. A class action is superior to other available methods for the fair and efficient adjudication of
   the controversy - particularly in the context of wage and hour litigation where individual
   Plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court
   against corporate Defendant and in light of the large number of putative class members.


                                                 11
      Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 12 of 13




80. At all times relevant to this action, Plaintiff and all those similarly-situated as class members,
   were employed by Defendant within the meaning of the New York Labor law, §§ 190 et seq.,
   including §§ 191, 193, 195 and 198.

81. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff and the
   class members with the notice(s) required by NYLL 195(1) – Plaintiff and the class are
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as
   well as an injunction directing Defendant to comply with NYLL 195(1).

82. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff and the
   class members with the statement(s) required by NYLL 195(3) – Plaintiff and the class are
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendant to comply with NYLL 195(1).

                               Relief Demanded
83. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff and all those similarly situated are entitled to recover from
   Defendant, maximum recovery for violations of NYLL 195(1) and NYLL 195(3),
   prejudgment interest, reasonable attorneys’ fees, and costs of the action, pursuant to N.Y.
   Labor Law § 190 et seq. including § 198.
                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
84. Declare Defendant (including its overtime wage payment policy and practice) to be in
   violation of the rights of Plaintiff and those similarly situated, under the FLSA and New
   York Labor Law and enjoin Defendant from engaging in such violations.


85. As to the First Cause of Action, award Plaintiff and those similarly situated who opt-in to
   this action, their unpaid overtime wage compensation due under the FLSA, together with
   maximum liquidated damages, costs and attorney’s fees pursuant to 29 USC § 216(b);



                                                  12
      Case 1:20-cv-08076-PGG-JLC Document 1 Filed 09/30/20 Page 13 of 13




86. As to the Second Cause of Action, award Plaintiff and those similarly situated as class
   members, their unpaid overtime, minimum wage and spread of hours compensation due
   under the New York Minimum Wage Act and the Regulations thereunder including 12
   NYCRR § 142-2.2, 2.1, 2.4; together with maximum liquidated damages, prejudgment
   interest, costs and attorney’s fees pursuant to NYLL § 663;

87. As to the Third Cause of Action, award of Plaintiff and those similarly situated as class
   members, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
   attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
   198.

88. Award Plaintiff, and all others similarly situated where applicable, any relief requested or
   stated in the preceding paragraphs but which has not been requested in the WHEREFORE
   clause or “PRAYER FOR RELIEF”, in addition to the relief requested in the wherefore
   clause/prayer for relief;

89. Award Plaintiff and all those similarly situated such other, further and different relief as the
   Court deems just and proper.

Dated: Queens Village, New York
       September 30, 2020

Respectfully submitted,
Abdul Hassan Law Group, PLLC


/s/ Abdul Hassan
Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue
Queens Village, NY 11427
Tel: 718-740-1000
Fax: 718-355-9668
Email: abdul@abdulhassan.com
Counsel for Plaintiff




                                                  13
